 
SECURITY AGREEMENT
 
THIS SECURITY AGREEMENT (the “Agreement”), is entered into and made effective as
of July 29, 2008, by and between NEOMEDIA TECHNOLOGIES INC., a Delaware
corporation with its principal place of business located at Two Concourse
Parkway, Suite 500, Atlanta, GA 30328 (the “Company”), and any subsidiaries of
the Company who became a party to this Agreement pursuant to Section 6.13
(together with the Company, singularly a “Grantor”, and collectively the
“Grantors”), in favor YA GLOBAL INVESTMENTS, L.P. (the “Secured Party”).
 
WHEREAS, the Secured Party is the holder of certain secured convertible
debentures and notes, and other evidence of indebtedness issued by the Company
to the Secured Party as set forth on Schedule A attached hereto (as may be
amended, supplemented and restated from time to time, the “Original
Debentures”);
 
WHEREAS, in connection with the Securities Purchase Agreement by and among the
Company and the Secured Party of even date herewith (the “Securities Purchase
Agreement”), the Company has agreed, upon the terms and subject to the
conditions of the Securities Purchase Agreement, to issue to the Secured Party
(i) an aggregate original principal amount of $8,650,000 of senior secured
convertible debentures (the “Convertible Debentures”), which shall be
convertible into shares of the Company’s Common Stock (the “Conversion Shares”);
and (ii) warrants (the “Warrants”) to be exercisable to acquire additional
shares of Common Stock (the “Warrants Shares”) initially in that number of
shares of Common Stock set forth in the Securities Purchase Agreement;
 
WHEREAS, the Secured Party and the Company are parties to the following
(collectively, the “Prior Debt Documents”): the Original Debentures, the
Security Agreement dated August 24, 2007, and any other existing security
agreements, guaranty agreements, pledge agreements, credit agreement or other
facility, mortgage, other debenture agreements or instruments, by and between
the Secured Party and the Company and the other Grantors, under which there may
be issued, or by which there may be secured or evidenced any indebtedness for
borrowed money or evidencing any outstanding obligation of the Company to the
Secured Party, and any other existing documents executed in connection with any
of the foregoing; and
 
WHEREAS, it is a condition precedent to the Secured Party purchasing the
Convertible Debentures and Warrants pursuant to the Securities Purchase
Agreement that the Grantors shall have executed and delivered to the Secured
Party this Agreement providing for the grant to the Secured Party of a security
interest in all personal property of each Grantor to secure all of the Company's
obligations under the Securities Purchase Agreement, this Agreement, the
Convertible Debentures, the Warrants, the Prior Debt Documents, any other
mortgages, pledges, or other collateral documents and any UCC-1 financing
statement required by the Secured Party, and any amendment, amendment and
restatement, modification or supplement to any of the foregoing (collectively,
the “Transaction Documents”); 
 

--------------------------------------------------------------------------------


 
NOW, THEREFORE, in consideration of the promises and the mutual covenants herein
contained, and for other good and valuable consideration, the adequacy and
receipt of which are hereby acknowledged, the parties hereto hereby agree as
follows:
 
ARTICLE 1.
DEFINITIONS AND INTERPRETATIONS
 
Section 1.1. Recitals. The above recitals are true and correct and are
incorporated herein, in their entirety, by this reference.
 
Section 1.2. Interpretations. Nothing herein expressed or implied is intended or
shall be construed to confer upon any person other than the Secured Party any
right, remedy or claim under or by reason hereof.
 
Section 1.3. Definitions. Reference is hereby made to the Securities Purchase
Agreement and the Convertible Debentures for a statement of the terms thereof.
All capitalized terms used in this Agreement and the recitals hereto and not
defined herein shall have the meanings set forth in the Securities Purchase
Agreement, the Convertible Debentures, or in Articles 8 or 9 of the Uniform
Commercial Code as in effect from time to time in the State of New Jersey (the
"Code").
 
Section 1.4. Other Definitions. As used in this Agreement, the following terms
shall have the respective meanings indicated below, such meanings to be
applicable equally to both the singular and plural forms of such terms:
 
“Event of Default” shall mean the occurrence of a default or breach under (i)
this Agreement, and (ii) any other Transaction Document.
 
ARTICLE 2.
PLEDGED PROPERTY
 
Section 2.1. Grant of Security Interest.
 
(a) As collateral security for all of the Obligations (as defined in Section 2.2
hereof), each Grantor hereby pledges and assigns to the Secured Party, and
grants to the Secured Party for its benefit, a continuing security interest in
and to all personal property of each Grantor, wherever located and whether now
or hereinafter existing and whether now owned or hereafter acquired, of every
kind and description, tangible or intangible, including without limitation, all
Goods, Inventory, Equipment, Fixtures, Instruments (including promissory notes),
Documents, Accounts (including health-care-insurance receivables, and license
fees), Contracts, Contract Rights, Chattel Paper (whether tangible or
electronic), Deposit Accounts (and in and to any deposits or other sums at any
time credited to each such Deposit Account), Money, Letters of Credit and
Letter-of-Credit Rights (whether or not the letter of credit is evidenced by a
writing), Commercial Tort Claims, Securities and all other Investment Property,
General Intangibles (including payment intangibles and software), Farm Products,
all books and records relating to any of the foregoing, and all supporting
obligations, and any and all proceeds and products of any thereof, including
proceeds of insurance covering any or all of the foregoing, wherever located,
whether now owned, or now due, in which a Grantor has an interest or the power
to transfer rights, or hereafter acquired, arising, or to become due, or in
which a Grantor obtains an interest, or the power to transfer rights, and as
more particularly described on Exhibit A attached hereto (collectively, the
“Pledged Property”).
 

--------------------------------------------------------------------------------



(b) Simultaneously with the execution and delivery of this Agreement, each
Grantor shall make, execute, acknowledge, file, record and deliver to the
Secured Party such documents, instruments, and agreements, including, without
limitation, financing statements, certificates, affidavits and forms as may, in
the Secured Party’s reasonable judgment, be necessary to effectuate, complete or
perfect, or to continue and preserve, the security interest of the Secured Party
in the Pledged Property.
 
Section 2.2 Security for Obligations. The security interest created hereby in
the Pledged Property constitutes continuing collateral security for all of the
following obligations, whether now existing or hereinafter incurred
(collectively, the “Obligations”):
 
any and all debts, liabilities, obligations, covenants and duties owing by any
Grantor to the Secured Party, now existing or hereafter arising of every nature,
type, and description, whether liquidated, unliquidated, primary, secondary,
secured, unsecured, direct, indirect, absolute, or contingent, and whether or
not evidenced by a note, guaranty or other instrument, and any amendments,
extensions, renewals or increases thereof, including, without limitation, all
those under (i) the Transaction Documents; (ii) any agreement or document
related to the Transaction Documents; or (iii) any other or related documents,
and including any interest accruing thereon after insolvency, reorganization or
like proceeding relating to the Grantors, whether or not a claim for
post-petition interest is allowed in such proceeding, and all costs and expenses
of the Secured Party incurred in the enforcement, collection or otherwise in
connection with any of the foregoing, including, but not limited to, reasonable
attorneys’ fees and expenses and all obligations of the Grantors to the Secured
Party to perform acts or refrain from taking any action.
 


--------------------------------------------------------------------------------


 
ARTICLE 3.
ATTORNEY-IN-FACT; PERFORMANCE
 
Section 3.1. Secured Party Appointed Attorney-In-Fact.
 
The Grantors hereby appoint the Secured Party as its attorney-in-fact, with full
authority in the place and stead of the Grantor and in the name of the Grantor
or otherwise, exercisable after and during the continuance of an Event of
Default, from time to time in the Secured Party’s discretion to take any action
and to execute any instrument which the Secured Party may reasonably deem
necessary to accomplish the purposes of this Agreement, including, without
limitation, to (a) receive and collect all instruments made payable to the
Grantor representing any payments in respect of the Pledged Property or any part
thereof and to give full discharge for the same; (b) demand, collect, receipt
for, settle, compromise, adjust, sue for, foreclose, or realize on the Pledged
Property as and when the Secured Party may determine, and (c) to facilitate
collection, the Secured Party may notify account debtors and obligors on any
Pledged Property to make payments directly to the Secured Party. The foregoing
power of attorney is a power coupled with an interest and shall be irrevocable
until all Obligations are paid and performed in full. The Grantors agree that
the powers conferred on the Secured Party hereunder are solely to protect the
Secured Party’s interests in the Pledged Property and shall not impose any duty
upon the Secured Party to exercise any such powers.
 
Section 3.2. Secured Party May Perform.
 
If a Grantor fails to perform any agreement contained herein, the Secured Party,
at its option, may itself perform, or cause performance of, such agreement, and
the expenses of the Secured Party incurred in connection therewith shall be
included in the Obligations secured hereby and payable by such Grantor under
Section 8.3.
 
ARTICLE 4.
REPRESENTATIONS AND WARRANTIES
 
Section 4.1. Authorization; Enforceability.
 
Each of the parties hereto represents and warrants that it has taken all action
necessary to authorize the execution, delivery and performance of this Agreement
and the transactions contemplated hereby; and upon execution and delivery, this
Agreement shall constitute a valid and binding obligation of the respective
party, subject to applicable bankruptcy, insolvency, reorganization, moratorium
and similar laws affecting creditors’ rights or by the principles governing the
availability of equitable remedies.
 

--------------------------------------------------------------------------------



Section 4.2. Ownership of Pledged Property.
 
Each Grantor represents and warrants that it is the legal and beneficial owner
of the Pledged Property free and clear of any lien, security interest, option or
other charge or encumbrance (each, a “Lien”) except for the security interest
created by this Agreement and other Permitted Liens. For purposes of this
Agreement, “Permitted Liens” means: (1) the security interest created by this
Agreement or any security interest previously granted to the Secured Party, (2)
existing Liens which have been disclosed by the Company to the Secured Party on
Schedule 4.2 attached hereto; (3) inchoate Liens for taxes, assessments or
governmental charges or levies not yet due, as to which the grace period, if
any, related thereto has not yet expired, or being contested in good faith and
by appropriate proceedings for which adequate reserves have been established in
accordance with GAAP; (4) Liens of carriers, materialmen, warehousemen,
mechanics and landlords and other similar Liens which secure amounts which are
not yet overdue or which are being contested in good faith by appropriate
proceedings for which adequate reserves have been established in accordance with
GAAP; (5) nonexclusive licenses, nonexclusive sublicenses, leases or subleases
granted to other Persons not materially interfering with the conduct of the
business of the Company; (6) Liens securing capitalized lease obligations and
purchase money indebtedness incurred solely for the purpose of financing an
acquisition or lease; (7) easements, rights-of-way, restrictions, encroachments,
municipal zoning ordinances and other similar charges or encumbrances, and minor
title deficiencies, in each case not securing debt and not materially
interfering with the conduct of the business of the Company and not materially
detracting from the value of the property subject thereto; (8) Liens arising out
of the existence of judgments or awards which judgments or awards do not
constitute an Event of Default; (9) Liens incurred in the ordinary course of
business in connection with workers compensation claims, unemployment insurance,
pension liabilities and social security benefits and Liens securing the
performance of bids, tenders, leases and contracts in the ordinary course of
business, statutory obligations, surety bonds, performance bonds and other
obligations of a like nature (other than appeal bonds) incurred in the ordinary
course of business (exclusive of obligations in respect of the payment for
borrowed money); (10) Liens in favor of a banking institution arising by
operation of law encumbering deposits (including the right of set-off) and
contractual set-off rights held by such banking institution and which are within
the general parameters customary in the banking industry and only burdening
deposit accounts or other funds maintained with a creditor depository
institution; (11) usual and customary set-off rights in leases and other
contracts; and (12) escrows in connection with acquisitions and dispositions.
 
Section 4.3 Location of Pledged Property.
 
The Pledged Property is or will be kept at the address(es) of each Grantor set
forth on the signature pages hereof, or such other locations as the Grantors
have given the Secured Party written notice prior to the date hereof, and,
unless otherwise provided herein, the Grantors will not remove any Pledged
Property from such locations without the prior written consent of the Secured
Party which consent shall not be unreasonably withheld.
 
Section 4.4 Location, State of Incorporation and Name of Grantors.
 
Each Grantor’s principal place of business, state of organization, organization
identification number, and exact legal name is as set forth on each such
Grantor’s signature page to this Agreement.
 
Section 4.5 Priority of Security Interest. 
 
Except as set forth in Schedule 4.2, the security interest granted to the
Secured Party hereunder shall be a first priority security interest subject to
no other Liens. Except for the Permitted Liens, no financing statement or other
such document that constitutes or establishes a lien covering any of the Pledged
Property or any proceeds thereof is on file in any public office.
 


--------------------------------------------------------------------------------


 
ARTICLE 5.
DEFAULT; REMEDIES
 
Section 5.1 Method of Realizing Upon the Pledged Property: Other Remedies.
 
If any Event of Default shall have occurred and be continuing:
 
(a) The Secured Party may exercise in respect of the Pledged Property, in
addition to any other rights and remedies provided for herein or otherwise
available to it, all of the rights and remedies of a secured party upon default
under the Code (whether or not the Code applies to the affected Pledged
Property), and also may (i) take absolute control of the Pledged Property,
including, without limitation, transfer into the Secured Party's name or into
the name of its nominee or nominees (to the extent the Secured Party has not
theretofore done so) and thereafter receive, for the benefit of the Secured
Party, all payments made thereon, give all consents, waivers and ratifications
in respect thereof and otherwise act with respect thereto as though it were the
outright owner thereof, (ii) require each Grantor to assemble all or part of the
Pledged Property as directed by the Secured Party and make it available to the
Secured Party at a place or places to be designated by the Secured Party that is
reasonably convenient to both parties, and the Secured Party may enter into and
occupy any premises owned or leased by a Grantor where the Pledged Property or
any part thereof is located or assembled for a reasonable period in order to
effectuate the Secured Party's rights and remedies hereunder or under law,
without obligation to the Grantor in respect of such occupation, and
(iii) without notice except as specified below and without any obligation to
prepare or process the Pledged Property for sale, (A) sell the Pledged Property
or any part thereof in one or more parcels at public or private sale, at any of
the Secured Party's offices or elsewhere, for cash, on credit or for future
delivery, and at such price or prices and upon such other terms as the Secured
Party may deem commercially reasonable and/or (B) lease, license or dispose of
the Pledged Property or any part thereof upon such terms as the Secured Party
may deem commercially reasonable. Each Grantor agrees that, to the extent notice
of sale or any other disposition of the Pledged Property shall be required by
law, at least ten (10) days' notice to the Grantor of the time and place of any
public sale or the time after which any private sale or other disposition of the
Pledged Property is to be made shall constitute reasonable notification. The
Secured Party shall not be obligated to make any sale or other disposition of
any Pledged Property regardless of notice of sale having been given. The Secured
Party may adjourn any public or private sale from time to time by announcement
at the time and place fixed therefor, and such sale may, without further notice,
be made at the time and place to which it was so adjourned. Each Grantor hereby
waives any claims against the Secured Party arising by reason of the fact that
the price at which the Pledged Property may have been sold at a private sale was
less than the price which might have been obtained at a public sale or was less
than the aggregate amount of the Obligations, even if the Secured Party accepts
the first offer received and does not offer such Pledged Property to more than
one offeree, and waives all rights that the Grantor may have to require that all
or any part of such Pledged Property be marshaled upon any sale (public or
private) thereof. Each Grantor hereby acknowledges that (i) any such sale of the
Pledged Property by the Secured Party may be made without warranty, (ii) the
Secured Party may specifically disclaim any warranties of title, possession,
quiet enjoyment or the like, and (iii) such actions set forth in clauses (i) and
(ii) above shall not adversely affect the commercial reasonableness of any such
sale of Pledged Property.
 

--------------------------------------------------------------------------------


 
(b) Any cash held by the Secured Party as Pledged Property and all cash proceeds
received by the Secured Party in respect of any sale of or collection from, or
other realization upon, all or any part of the Pledged Property shall be applied
(after payment of any amounts payable to the Secured Party pursuant to Section
8.3 hereof) by the Secured Party against, all or any part of the Obligations in
such order as the Secured Party shall elect, consistent with the provisions of
the Securities Purchase Agreement. Any surplus of such cash or cash proceeds
held by the Secured Party and remaining after the indefeasible payment in full
in cash of all of the Obligations shall be paid over to whomsoever shall be
lawfully entitled to receive the same or as a court of competent jurisdiction
shall direct.
 
(c) In the event that the proceeds of any such sale, collection or realization
are insufficient to pay all amounts to which the Secured Party is legally
entitled, each Grantor shall be liable for the deficiency, together with
interest thereon at the rate specified in the Convertible Debentures for
interest on overdue principal thereof or such other rate as shall be fixed by
applicable law, together with the costs of collection and the reasonable fees,
costs, expenses and other client charges of any attorneys employed by the
Secured Party to collect such deficiency.
 
(d) Each Grantor hereby acknowledges that if the Secured Party complies with any
applicable state, provincial, or federal law requirements in connection with a
disposition of the Pledged Property, such compliance will not adversely affect
the commercial reasonableness of any sale or other disposition of the Pledged
Property.
 
(e) The Secured Party shall not be required to marshal any present or future
collateral security (including, but not limited to, this Agreement and the
Pledged Property) for, or other assurances of payment of, the Obligations or any
of them or to resort to such collateral security or other assurances of payment
in any particular order, and all of the Secured Party's rights hereunder and in
respect of such collateral security and other assurances of payment shall be
cumulative and in addition to all other rights, however existing or arising. To
the extent that the Grantor lawfully may, each Grantor hereby agrees that it
will not invoke any law relating to the marshaling of collateral which might
cause delay in or impede the enforcement of the Secured Party's rights under
this Agreement or under any other instrument creating or evidencing any of the
Obligations or under which any of the Obligations is outstanding or by which any
of the Obligations is secured or payment thereof is otherwise assured, and, to
the extent that it lawfully may, the Company hereby irrevocably waives the
benefits of all such laws.
 
Section 5.2 Duties Regarding Pledged Property.
 
The Secured Party shall have no duty as to the collection or protection of the
Pledged Property or any income thereon or as to the preservation of any rights
pertaining thereto, beyond the safe custody and reasonable care of any of the
Pledged Property actually in the Secured Party’s possession.
 

--------------------------------------------------------------------------------


 
ARTICLE 6.
AFFIRMATIVE COVENANTS
 
So long as any of the Obligations shall remain outstanding, unless the Secured
Party shall otherwise consent in writing:
 
Section 6.1. Existence, Properties, Etc.
 
(a) Each Grantor shall do, or cause to be done, all things, or proceed with due
diligence with any actions or courses of action, that may be reasonably
necessary (i) to maintain Grantor’s due organization, valid existence and good
standing under the laws of its state of incorporation, and (ii) to preserve and
keep in full force and effect all qualifications, licenses and registrations in
those jurisdictions in which the failure to do so could have a Material Adverse
Effect (as defined below); and (b) each Grantor shall not do, or cause to be
done, any act impairing the Grantor’s corporate power or authority (i) to carry
on the Grantor’s business as now conducted, and (ii) to execute or deliver this
Agreement or any other document delivered in connection herewith, including,
without limitation, any UCC-1 Financing Statements required by the Secured
Party (which other loan instruments collectively shall be referred to as the
“Loan Instruments”) to which it is or will be a party, or perform any of its
obligations hereunder or thereunder. For purpose of this Agreement, the term
“Material Adverse Effect” shall mean any material and adverse effect as
determined by Secured Party in its reasonable discretion, whether individually
or in the aggregate, upon (a) the Grantor’s assets, business, operations,
properties or condition, financial or otherwise; (b) the Grantor’s ability to
make payment as and when due of all or any part of the Obligations; or (c) the
Pledged Property.
 
Section 6.2. Financial Statements and Reports.
 
Each Grantor shall furnish to the Secured Party within a reasonable time such
financial data as the Secured Party may reasonably request.
 
Section 6.3. Accounts and Reports.
 
Each Grantor shall maintain a standard system of accounting in accordance with
generally accepted accounting principles consistently applied (“GAAP”) and
provide, at its sole expense, to the Secured Party the following:
 
(a) as soon as available, a copy of any notice or other communication alleging
any nonpayment or other material breach or default, or any foreclosure or other
action respecting any material portion of its assets and properties, received
respecting any of the indebtedness of the Grantor in excess of $500,000 (other
than the Obligations), or any demand or other request for payment under any
guaranty, assumption, purchase agreement or similar agreement or arrangement
respecting the indebtedness or obligations of others in excess of $500,000; and
 

--------------------------------------------------------------------------------


 
(b) within fifteen (15) days after the making of each submission or filing, a
copy of any report, financial statement, notice or other document, whether
periodic or otherwise, submitted to the shareholders of the Grantor, or
submitted to or filed by the Grantor with any governmental authority involving
or affecting (i) the Grantor that could reasonably be expected to have a
Material Adverse Effect; (ii) the Obligations; (iii) any part of the Pledged
Property; or (iv) any of the transactions contemplated in this Agreement or the
Loan Instruments (except, in each case, to the extent any such submission,
filing, report, financial statement, notice or other document is posted on EDGAR
Online).
 
Section 6.4. Maintenance of Books and Records; Inspection.
 
Each Grantor shall maintain its books, accounts and records in accordance with
GAAP, and permit the Secured Party, its officers and employees and any
professionals designated by the Secured Party in writing, at any time during
normal business hours and upon reasonable notice to visit and inspect any of its
properties (including but not limited to the collateral security described in
the Transaction Documents and/or the Loan Instruments), corporate books and
financial records, and to discuss its accounts, affairs and finances with any
employee, officer or director thereof (it being agreed that, unless an Event of
Default shall have occurred and be continuing, there shall be no more than two
(2) such visits and inspections in any Fiscal Year).
 
Section 6.5. Maintenance and Insurance.
 
(a) Each Grantor shall maintain or cause to be maintained, at its own expense,
all of its material assets and properties in good working order and condition,
ordinary wear and tear excepted, making all necessary repairs thereto and
renewals and replacements thereof.
 
(b) Each Grantor shall maintain or cause to be maintained, at its own expense,
insurance in form, substance and amounts (including deductibles), which the
Grantor deems reasonably necessary to the Company’s business, (i) adequate to
insure all assets and properties of the Grantor of a character usually insured
by persons engaged in the same or similar business against loss or damage
resulting from fire or other risks included in an extended coverage policy;
(ii) against public liability and other tort claims that may be incurred by the
Grantor; (iii) as may be required by the Transaction Documents and/or applicable
law and (iv) as may be reasonably requested by Secured Party, all with
financially sound and reputable insurers.
 
Section 6.6. Contracts and Other Collateral.
 
Each Grantor shall perform all of its obligations under or with respect to each
instrument, receivable, contract and other intangible included in the Pledged
Property to which the Grantor is now or hereafter will be party on a timely
basis and in the manner therein required, including, without limitation, this
Agreement, except to the extent the failure to so perform such obligations would
not reasonably be expected to have a Material Adverse Effect.
 

--------------------------------------------------------------------------------



Section 6.7. Defense of Collateral, Etc.
 
Each Grantor shall defend and enforce its right, title and interest in and to
any part of: (a) the Pledged Property; and (b) if not included within the
Pledged Property, those assets and properties whose loss would reasonably be
expected to have a Material Adverse Effect, each against all manner of claims
and demands on a timely basis to the full extent permitted by applicable law
(other than any such claims and demands by holders of Permitted Liens).
 
Section 6.8. Taxes and Assessments.
 
Each Grantor shall (a) file all material tax returns and appropriate schedules
thereto that are required to be filed under applicable law, prior to the date of
delinquency (taking into account any extensions of the original due date),
(b) pay and discharge all material taxes, assessments and governmental charges
or levies imposed upon the Grantor, upon its income and profits or upon any
properties belonging to it, prior to the date on which penalties attach thereto,
and (c) pay all material taxes, assessments and governmental charges or levies
that, if unpaid, might become a lien or charge upon any of its properties;
provided, however, that the Grantor in good faith may contest any such tax,
assessment, governmental charge or levy described in the foregoing clauses (b)
and (c) so long as appropriate reserves are maintained with respect thereto if
and to the extent required by GAAP.
 
Section 6.9. Compliance with Law and Other Agreements.
 
Each Grantor shall maintain its business operations and property owned or used
in connection therewith in compliance with (a) all applicable federal, state and
local laws, regulations and ordinances governing such business operations and
the use and ownership of such property, and (b) all agreements, licenses,
franchises, indentures and mortgages to which the Grantor is a party or by which
the Grantor or any of its properties is bound, except where the failure to so
comply would not reasonably be expected to have a Material Adverse Effect.
 
Section 6.10. Notice of Default.
 
The Grantors will immediately notify the Secured Party of any event causing a
substantial loss or diminution in the value of all or any material part of the
Pledged Property and the amount or an estimate of the amount of such loss or
diminution. The Grantors shall promptly notify the Secured Party of any
condition or event which constitutes, or would constitute with the passage of
time or giving of notice or both, an Event of Default, and promptly inform the
Secured Party of any events or changes in the financial condition of any Grantor
occurring since the date of the last financial statement of such Grantor
delivered to the Secured Party, which individually or cumulatively when viewed
in light of prior financial statements, which might reasonably be expected to
have a Material Adverse Effect on the business operations or financial condition
of the Grantor.
 

--------------------------------------------------------------------------------



Section 6.11. Notice of Litigation.
 
Each Grantor shall give notice, in writing, to the Secured Party of (a) any
actions, suits or proceedings wherein the amount at issue is in excess of
$500,000, instituted by any persons against the Grantor, or affecting any of the
assets of the Company, and (b) any dispute, not resolved within fifteen (15)
days of the commencement thereof, between the Grantor on the one hand and any
governmental or regulatory body on the other hand, which might reasonably be
expected to have a Material Adverse Effect on the business operations or
financial condition of the Grantor.
 
Section 6.13. Future Subsidiaries.
 
If any Grantor shall hereafter create or acquire any subsidiary, simultaneously
with the creation or acquisition of such subsidiary, such Grantor shall cause
such subsidiary to become a party to this Agreement as an additional "Grantor"
hereunder, and to duly execute and deliver a guaranty of the Obligations in
favor of the Secured Party in form and substance reasonably acceptable to the
Secured Party, and to duly execute and/or deliver such opinions of counsel and
other documents, in form and substance reasonably acceptable to the Secured
Party, as the Secured Party shall reasonably request with respect thereto.
 
Section 6.14. Changes to Identity.
 
Each Grantor will (a) give the Secured Party at least 30 days' prior written
notice of any change in such Grantor's name, identity or organizational
structure, (b) maintain its jurisdiction of incorporation, organization or
formation as set forth on its respective signature page attached hereto, (C)
immediately notify the Secured Party upon obtaining an organizational
identification number, if on the date hereof such Grantor did not have such
identification number.
 
Section 6.15. Establishment of Deposit Account, Dominion Account Agreements;
Control. 
 
Within ten (10) days of the date hereof, each Grantor, the Secured Party, and
each applicable bank or other depository institution shall enter into a deposit
account agreement (“Deposit Account Agreement”) in the form of Exhibit B with
respect to each of the Grantor’s Deposit Accounts, including, without
limitation, all savings, passbook, money market or other depository accounts,
and all certificates of deposit, maintained by each Grantor with any bank,
savings and loan association, credit union or other depository institution
maintained or used by each Grantor providing dominion and control over such
accounts to the Secured Party such that upon notice by the Secured Party to such
bank or other depository institution of the occurrence of an Event of Default
all actions under such account shall be taken solely at the Secured Party’s
direction. Each Grantor’s current Deposit Accounts are set forth on Schedule
6.15 attached hereto.
 

--------------------------------------------------------------------------------



Each Grantor shall cause all cash, all collections and proceeds from accounts
receivable, all receipts from credit card payments, and all proceeds from the
sale of any Pledged Property to be deposited only into its Deposit Accounts in
the ordinary course of business and consistent with past practices.
 
Each Grantor shall have valid and effective Deposit Account Agreements in place
at all times with respect to all of its Deposit Accounts. No Deposit Account
shall be established, used or maintained by the Company unless it first enters
into a Deposit Account Agreement.
 
With respect to each Deposit Account, from and after the occurrence of an Event
of Default, the Secured Party shall have the right, at any time and from time to
time, to exercise its rights under such Deposit Account Agreement, including,
for the avoidance of any doubt, the exclusive right to give instructions to the
financial institution at which such Deposit Account is maintained as to the
disposition of funds or other property on deposit therein or credited thereto.
The Secured Party hereby covenants and agrees that it will not send any such
notice to a financial institution at which any such Deposit Account is
maintained directing the disposition of funds or other property therein unless
and until the occurrence of an Event of Default.
 
In connection with the foregoing, each Grantor hereby authorizes and directs
each bank or other depository institution which maintains any Deposit Account to
pay or deliver to the Secured Party upon the Secured Party’s written demand
thereof made at any time after the occurrence of an Event of Default has
occurred all balances in each Deposit Account with such depository for
application to the Obligations then outstanding.
 
Section 6.16 Perfection of Security Interests.
 
(a) Financing Statements. The Grantors hereby irrevocably authorize the Secured
Party, at the sole cost and expense of the Grantors, at any time and from time
to time to file in any filing office in any jurisdiction any initial financing
statements and amendments thereto that (a) indicate the Pledged Property (i) as
all assets of Grantors or words of similar effect, regardless of whether any
particular asset comprised in the Pledged Property falls within the scope of
Article 9 of the Code of such jurisdiction, or (ii) as being of an equal or
lesser scope or with greater detail, and (b) contain any other information
required by Part 5 of Article 9 of the Code for the sufficiency or filing office
acceptance of any financing statement or amendment, including (i) whether such
Grantor is an organization, the type of organization and any organization
identification number issued to such Grantor, and (ii) in the case of a
financing statement filed as a fixture filing, a sufficient description of real
property to which the Pledged Property relates. Grantors agree to furnish any
such information to the Secured Party promptly upon request. Grantors also
ratify their authorization for the Secured Party to have filed in any
jurisdiction any initial financing statements or amendments thereto if filed
prior to the date hereof. The Grantors acknowledge that they are not authorized
to file any financing statement or amendment or termination statement with
respect to any financing statement without the prior written consent of the
Secured Party and agree that they will not do so without the prior written
consent of the Secured Party. The Grantors acknowledge and agree that this
Agreement constitutes an authenticated record.
 

--------------------------------------------------------------------------------



(b) Possession. The Grantors (i) shall have possession of the Pledged Property,
except where expressly otherwise provided in this Agreement or where the Secured
Party chooses to perfect its security interest by possession in addition to the
filing of a financing statement; and (ii) will, where Pledged Property is in the
possession of a third party, join with the Secured Party in notifying the third
party of the Secured Party’s security interest and obtaining an acknowledgment
from the third party that it is holding the Pledged Property for the benefit of
the Secured Party.
 
(c) Control. In addition to the provisions set forth in Section 6.15 above, the
Grantors will cooperate with the Secured Party in obtaining control with respect
to the Pledged Property consisting of (i) Investment Property, (ii) Letters of
Credit and Letter-of-Credit Rights and (iii) electronic Chattel Paper.
 
(d) Chattel Paper. Marking of Chattel Paper. The Grantors will not create any
Chattel Paper without placing a legend on the Chattel Paper acceptable to the
Secured Party indicating that the Secured Party has a security interest in the
Chattel Paper.
 
Section 6.17 Notice of Commercial Tort Claims. If any Grantor shall at any time
acquire a Commercial Tort Claim, such Grantor shall immediately notify the
Secured Party in a writing signed by such Grantor which shall (a) provide brief
details of said claim and (b) grant to the Secured Party a security interest in
said claim and in the proceeds thereof, all upon the terms of this Agreement, in
such form and substance satisfactory to the Secured Party.
 
Section 6.18 Further Assurances. Grantors shall, from and after the execution of
this Agreement, execute and deliver to the Secured Party whatever additional
documents, instruments, and agreements that the Secured Party may require in
order to correct any document deficiencies, or to vest or perfect the security
interests granted herein or to otherwise give effect to the terms and conditions
of this Agreement, and hereby authorize Secured Party to take any normal and
customary steps Secured Party deems necessary to perfect or evidence its
security interests and liens in any such collateral.
 
ARTICLE 7.
NEGATIVE COVENANTS
 
So long as any of the Obligations shall remain outstanding, unless the Secured
Party shall otherwise consent in writing each Grantor covenants and agrees that
it shall not:
 
Section 7.1. Transfers, Liens and Encumbrances.
 
(a) Sell, assign (by operation of law or otherwise), lease, license, exchange or
otherwise transfer or dispose of any of the Pledged Property, except Grantor may
(i) sell or dispose of Inventory in the ordinary course of business, and (ii)
sell or dispose of assets the Grantor has determined, in good faith, not to be
useful in the conduct of its business, and (iii) sell or dispose of accounts in
the course of collection in the ordinary course of business consistent with past
practice.
 

--------------------------------------------------------------------------------



(b) Directly or indirectly make, create, incur, assume or permit to exist any
Lien in, to or against any part of the Pledged Property other than Permitted
Liens.
 
Section 7.2. Restriction on Redemption and Cash Dividends
 
Directly or indirectly, redeem, repurchase or declare or pay any cash dividend
or distribution on its capital stock without the prior express written consent
of the Secured Party.
 
Section 7.3. Incurrence of Indebtedness.
 
Directly or indirectly, incur or guarantee, assume or suffer to exist any
indebtedness, other than the indebtedness evidenced by the Convertible
Debentures and other Permitted Indebtedness. “Permitted Indebtedness” means: (i)
indebtedness evidenced by Convertible Debentures; (ii) indebtedness described on
the Disclosure Schedule to the Securities Purchase Agreement; (iii) indebtedness
incurred solely for the purpose of financing the acquisition or lease of any
equipment by the Company, including capital lease obligations with no recourse
other than to such equipment; (iv) indebtedness (A) the repayment of which has
been subordinated to the payment of the Convertible Debentures on terms and
conditions acceptable to the Secured Party, including with regard to interest
payments and repayment of principal, (B) which does not mature or otherwise
require or permit redemption or repayment prior to or on the 91st day after the
maturity date of any Convertible Debentures then outstanding; and (C) which is
not secured by any assets of the Company; (v) indebtedness solely between the
Grantor and/or one of its domestic subsidiaries, on the one hand, and the
Grantor and/or one of its domestic subsidiaries, on the other which indebtedness
is not secured by any assets of the Grantor or any of its subsidiaries, provided
that (x) in each case a majority of the equity of any such domestic subsidiary
is directly or indirectly owned by the Grantor, such domestic subsidiary is
controlled by the Grantor and such domestic subsidiary has executed a security
agreement in the form of this Agreement and (y) any such loan shall be evidenced
by an intercompany note that is pledged by the Grantor or its subsidiary, as
applicable, as collateral pursuant to this Agreement; (vi) reimbursement
obligations in respect of letters of credit issued for the account of the
Grantor or any of its subsidiaries for the purpose of securing performance
obligations of the Grantor or its subsidiaries incurred in the ordinary course
of business so long as the aggregate face amount of all such letters of credit
does not exceed $500,000 at any one time; and (vii) renewals, extensions and
refinancing of any indebtedness described in clauses (i) or (iii) of this
subsection.
 
Section 7.4. Places of Business.
 
Change the location of its chief place of business, chief executive office or
any place of business disclosed to the Secured Party, unless such change in
location is to a different location within the United States and the Grantor
provides notice to the Secured Party of new location within 10 days’ of such
change in location.
 

--------------------------------------------------------------------------------



ARTICLE 8.
MISCELLANEOUS
 
Section 8.1. Notices.
 
All notices or other communications required or permitted to be given pursuant
to this Agreement shall be in writing and shall be considered as duly given on:
(a) the date of delivery, if delivered in person or by nationally recognized
overnight delivery service or (b) five (5) days after mailing if mailed from
within the continental United States by certified mail, return receipt requested
to the party entitled to receive the same:
 
If to the Secured Party:
YA Global Investments, L.P.
 
101 Hudson Street-Suite 3700
 
Jersey City, New Jersey 07302
 
Attention: Mark Angelo
 
Portfolio Manager
 
Telephone: (201) 986-8300
 
Facsimile: (201) 985-8266
   
With a copy to:
David Gonzalez, Esq.
 
101 Hudson Street, Suite 3700
 
Jersey City, NJ 07302
 
Telephone: (201) 985-8300
 
Facsimile: (201) 985-8266
   
If to the Company:
NeoMedia Technologies Inc.
 
Two Concourse Parkway, Suite 500
 
Atlanta, GA 30328
 
Attention: Chief Executive Officer
 
Telephone: 678-638-0460
 
Facsimile: 678-638-0466
   
With a copy to:
Kirkpatrick & Lockhart Preston Gates Ellis LLP
 
200 South Biscayne Boulevard – Suite 3900
 
Miami, FL 33131-2399
 
Attention: Clayton E. Parker, Esq.
 
Telephone: (305) 539-3300
 
Facsimile: (305) 358-7095
   
If to any other Grantor
To the address listed on the respective signature pages attached hereto

 

--------------------------------------------------------------------------------



Any party may change its address by giving notice to the other party stating its
new address. Commencing on the tenth (10th) day after the giving of such notice,
such newly designated address shall be such party’s address for the purpose of
all notices or other communications required or permitted to be given pursuant
to this Agreement.
 
Section 8.2. Severability.
 
If any provision of this Agreement shall be held invalid or unenforceable, such
invalidity or unenforceability shall attach only to such provision and shall not
in any manner affect or render invalid or unenforceable any other severable
provision of this Agreement, and this Agreement shall be carried out as if any
such invalid or unenforceable provision were not contained herein.
 
Section 8.3. Expenses.
 
In the event of an Event of Default, the Company will pay to the Secured Party
the amount of any and all reasonable out-of-pocket expenses, including the
reasonable fees and expenses of its counsel, which the Secured Party may incur
in connection with: (i) the custody or preservation of, or the sale, collection
from, or other realization upon, any of the Pledged Property; (ii) the exercise
or enforcement of any of the rights of the Secured Party hereunder or (iii) the
failure by the Grantor to perform or observe any of the provisions hereof.
 
Section 8.4. Waivers, Amendments, Etc.
 
The Secured Party’s delay or failure at any time or times hereafter to require
strict performance by Grantor of any undertakings, agreements or covenants shall
not waive, affect, or diminish any right of the Secured Party under this
Agreement to demand strict compliance and performance herewith. Any waiver by
the Secured Party of any Event of Default shall not waive or affect any other
Event of Default, whether such Event of Default is prior or subsequent thereto
and whether of the same or a different type. None of the undertakings,
agreements and covenants of the Grantor contained in this Agreement, and no
Event of Default, shall be deemed to have been waived by the Secured Party, nor
may this Agreement be amended, changed or modified, unless such waiver,
amendment, change or modification is evidenced by an instrument in writing
specifying such waiver, amendment, change or modification and signed by the
Secured Party in the case of any such waiver, and signed by the Secured Party
and the Grantor in the case of any such amendment, change or modification.
Further, no such document, instrument, and/or agreement purported to be executed
on behalf of the Secured Party shall be binding upon the Secured Party unless
executed by a duly authorized representative of the Secured Party.
 
Section 8.5. Continuing Security Interest.
 
This Agreement shall create a continuing security interest in the Pledged
Property and shall: (i) remain in full force and effect so long as any of the
Obligations shall remain outstanding; (ii) be binding upon each Grantor and its
successors and assigns; and (iii) inure to the benefit of the Secured Party and
its successors and assigns. Upon the payment or satisfaction in full of the
Obligations, this Agreement and the security interest created hereby shall
terminate, and, in connection therewith, each Grantor shall be entitled to the
return, at its expense, of such of the Pledged Property as shall not have been
sold in accordance with Section 5.2 hereof or otherwise applied pursuant to the
terms hereof and the Secured Party shall deliver to the Grantor such documents
as the Grantor shall reasonably request to evidence such termination.
 

--------------------------------------------------------------------------------



Section 8.6. Independent Representation.
 
Each party hereto acknowledges and agrees that it has received or has had the
opportunity to receive independent legal counsel of its own choice and that it
has been sufficiently apprised of its rights and responsibilities with regard to
the substance of this Agreement.
 
Section 8.7. Applicable Law: Jurisdiction.
 
This Agreement shall be governed by and interpreted in accordance with the laws
of the State of New Jersey without regard to the principles of conflict of laws.
The parties further agree that any action between them shall be heard in Hudson
County, New Jersey, and expressly consent to the jurisdiction and venue of the
Superior Court of New Jersey, sitting in Hudson County and the United States
District Court for the District of New Jersey sitting in Newark, New Jersey for
the adjudication of any civil action asserted pursuant to this Paragraph,
provided, however, that nothing herein shall prevent the Secured Party from
enforcing its rights and remedies (including, without limitation, by filing a
civil action) with respect to the Pledged Property and/or the Grantors in any
other jurisdiction in which the Pledged Property and/or the Grantors may be
located.
 
Section 8.8. Waiver of Jury Trial.
 
AS A FURTHER INDUCEMENT FOR THE SECURED PARTY TO ENTER INTO THIS AGREEMENT AND
TO MAKE THE FINANCIAL ACCOMMODATIONS TO THE COMPANY, THE COMPANY HEREBY WAIVES
ANY RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING RELATED IN ANY WAY TO THIS
AGREEMENT AND/OR ANY AND ALL OTHER DOCUMENTS RELATED TO THIS TRANSACTION.
 
Section 8.9 Right of Set Off.
 
The Grantors each hereby grant to the Secured Party, a lien, security interest
and right of setoff as security for all liabilities and obligations to the
Secured Party, whether now existing or hereafter arising, upon and against all
deposits, credits, collateral and property, now or hereafter in the possession,
custody, safekeeping or control of the Secured Party or any of its affiliates,
or any entity under the control of the Secured Party, or in transit to any of
them. At any time, without demand or notice, the Secured Party may set off the
same or any part thereof and apply the same to any liability or obligation of
the Grantors even though unmatured and regardless of the adequacy of any other
collateral securing the Obligations. ANY AND ALL RIGHTS TO REQUIRE THE SECURED
PARTY TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL
WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH
RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF THE GRANTORS, ARE HEREBY
KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.
 

--------------------------------------------------------------------------------



Section 8.10 Entire Agreement.
 
This Agreement and the other documents or agreements delivered in connection
herewith contain the entire understanding among the parties and supersede any
prior agreement or understanding among them with respect to the subject matter
hereof.
 
Section 8.11 Existing Security Interests.
 
The security interests granted herein are intended to be supplemental to, and
not in limitation of, any existing security interests granted to the Secured
Party to secure the Obligations, whether under the Prior Debt Documents or
otherwise. All such existing security interests, and any rights of the Secured
Party in connection therewith, shall remain in full force and effect in
accordance with their respective terms, provided, however, that in the event of
a conflict between the terms of this Agreement and of any such prior security
interests, or the documents evidencing the same, the terms of this Agreement
shall control.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Security Agreement as
of the date first above written.
 

 
COMPANY:
 
NEOMEDIA TECHNOLOGIES INC.
       
By:
/s/ J. Scott Womble
 
Name: J. Scott Womble
 
Title:   Chief Financial Officer
     
Organizational ID:

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Security Agreement as
of the date first above written.



 
GUARANTOR:
 
GAVITEC AG
     
By:
/s/ Christian Steinborn
 
Name: Christian Steinborn
 
Title:    CEO
     
Address For Notices:
Attn: Christian Steinborn
Jens-Otto-Krag-Str 11
52146 Wurselen, Germany
 
Phone: 49-2405-49922-44
 
Jurisdiction of Incorporation, Organization or
Formation: Germany
     
Organizational ID:

 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Security Agreement as
of the date first above written.
 

 
SECURED PARTY:
 
YA GLOBAL INVESTMENTS, L.P.
     
By:   Yorkville Advisors, LLC
 
Its:    Investment Manager
     
By:
/s/ Mark Angelo  
Name: Mark Angelo
 
Title: Portfolio Manager

 

--------------------------------------------------------------------------------



SCHEDULE A


ORIGINAL DEBENTURES


August 24, 2006
 
$
5,000,000
 
December 29, 2006
   
2,500,000
 
March 27, 2007
   
7,458,651
 
August 24, 2007
   
1,775,000
 
April 10, 2008
   
390,000
 
May 16, 2008
   
500,000
 
May 29, 2008
   
790,000
 
July 10, 2008
   
137,750
 


--------------------------------------------------------------------------------


 
EXHIBIT A
DEFINITION OF PLEDGED PROPERTY
 
For the purpose of securing prompt and complete payment and performance by the
Grantor of all of the Obligations, the Grantors each unconditionally and
irrevocably hereby grant to the Secured Party a continuing security interest in
and to, and lien upon, the following Pledged Property of each Grantor (all
capitalized terms used herein shall have the respective meanings ascribed
thereto in the Code):
 
All personal property of each Grantor, wherever located and whether now or
hereinafter existing and whether now owned or hereafter acquired, of every kind
and description, tangible or intangible, including without limitation, all:
 
1. Goods;
 
2.  Inventory, including, without limitation, all goods, merchandise and other
personal property now owned or hereafter acquired by the Grantor which are held
for sale or lease, or are furnished or to be furnished under any contract of
service or are raw materials, work-in-process, supplies or materials used or
consumed in the Grantor’s business, and all products thereof, and all
substitutions. replacements, additions or accessions therefor and thereto; and
any cash or non-cash Proceeds of all of the foregoing;
 
3.  Equipment, including, without limitation, all machinery, equipment,
furniture, parts, tools and dies, of every kind and description, of the Grantor
(including automotive equipment and motor vehicles), now owned or hereafter
acquired by the Grantor, and used or acquired for use in the business of the
Grantor, together with all accessions thereto and all substitutions and
replacements thereof and parts therefor and all cash or non-cash Proceeds of the
foregoing;
 
4. Fixtures, including, without limitation, all goods which are so related to
particular real estate that an interest in them arises under real estate law and
all accessions thereto, replacements thereof and substitutions therefor,
including, but not limited to, plumbing, heating and lighting apparatus,
mantels, floor coverings, furniture, furnishings, draperies, screens, storm
windows and doors, awnings, shrubbery, plants, boilers, tanks, machinery,
stoves, gas and electric ranges, wall cabinets, appliances, furnaces, dynamos,
motors, elevators and elevator machinery, radiators, blinds and all laundry,
refrigerating, gas, electric, ventilating, air-refrigerating, air-conditioning,
incinerating and sprinkling and other fire prevention or extinguishing equipment
of whatsoever kind and nature and any replacements, accessions and additions
thereto, Proceeds thereof and substitutions therefor;
 
5. Instruments (including promissory notes);
 
6. Documents;
 

--------------------------------------------------------------------------------


 
7. Accounts, including, without limitation, all Contract Rights and accounts
receivable, health-care-insurance receivables, and license fees; any other
obligations or indebtedness owed to the Grantor from whatever source arising;
all rights of Grantor to receive any payments in money or kind; all guarantees
of Accounts and security therefor; all cash or non-cash Proceeds of all of the
foregoing; all of the right, title and interest of Grantor in and with respect
to the goods, services or other property which gave rise to or which secure any
of the accounts and insurance policies and proceeds relating thereto, and all of
the rights of the Grantor as an unpaid seller of goods or services, including,
without limitation the rights of stoppage in transit, replevin, reclamation and
resale and all of the foregoing, whether now existing or hereafter created or
acquired;
 
8.  Contracts and Contract Rights, including, to the extent not included in the
definition of Accounts, all rights to payment or performance under a contract
not yet earned by performance and not evidenced by an Instrument or Chattel
Paper;
 
9.  Chattel Paper (whether tangible or electronic);
 
10. Deposit Accounts (and in and to any deposits or other sums at any time
credited to each such Deposit Account);
 
11. Money, cash and cash equivalents;
 
12. Letters of Credit and Letter-of-Credit Rights (whether or not the Letter of
Credit is evidenced by a writing);
 
13. Commercial Tort Claims;
 
14. Securities Accounts, Security Entitlements, Securities, Financial Assets and
all other Investment Property, including, without limitation, all stock,
ownership or membership interests in any subsidiaries or affiliates (whether or
not controlled by the Grantor);
 
15. General Intangibles, including, without limitation, all payment intangibles,
tax refunds and other claims of the Grantor against any governmental authority,
and all choses in action, insurance proceeds, goodwill, patents, copyrights,
trademarks, tradenames, customer lists, formulae, trade secrets, licenses,
permits, franchises, designs, computer software, research and literary rights
now owned or hereafter acquired;
 
16. Farm Products;
 
17. All books and records (including all ledger sheets, files, computer
programs, tapes and related data processing software) evidencing an interest in
or relating to any of the foregoing;
 
18. To the extent not already included above, all supporting obligations, and
any and all cash and non-cash Proceeds, products, accessions, and/or
replacements of any of the foregoing, including proceeds of insurance covering
any or all of the foregoing.
 

--------------------------------------------------------------------------------



EXHIBIT B


FORM OF DEPOSIT ACCOUNT AGREEMENT


--------------------------------------------------------------------------------



DISCLOSURE SCHEDULE



--------------------------------------------------------------------------------


 
SCHEDULE 6.15
LISTING OF DEPOST ACCOUNTS
 
Account Name:
NeoMedia Technologies, Inc.
 
Bank Name:
JP Morgan Chase
 
Bank Address:
120 S. LaSalle St., Chicago, IL 60603
 
Account Number:
5330175135
 

 

--------------------------------------------------------------------------------


 